                           IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    LYNEE BONEY,                                                     CIVIL ACTION

         Plaintiff,
                                                                     NO. 19-2309-KSM
         v.

    MYDOC URGENT CARE,

         Defendant.


                                           MEMORANDUM

MARSTON, J.                                                                         March 31, 2020

        Plaintiff Lynee Boney alleges that her former employer, Defendant MyDoc Urgent Care,

discriminated against her during her pregnancy in violation of Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e, and the Americans with Disabilities Act (ADA), 42 U.S.C. § 12101.

(Doc. No. 1.) She also claims that MyDoc failed to pay her overtime wages as required by the

Federal Fair Labor Standards Act (FLSA), 29 U.S.C. § 201, and the Pennsylvania Minimum

Wage Act, 43 Pa. Cons. Stat. § 333.101. (Id.)

        MyDoc filed a Motion to Dismiss, or in the alternative, for Summary Judgment (Doc.

No. 9), arguing       a B       T     VII a     ADA a                                    a     B        a

show that MyDoc                                                       a              a        a

          a     a                                          a     a        a   a              both statutes.1

See 42 U.S.C. § 2000e(b) (Title VII); 42 U.S.C. § 12111(5)(A) (ADA). In support of that

argument, MyDoc relies on its payroll records (Doc. No. 14); the affidavit of Jing Jing Cai,



1
 MyDoc also asks the Court to remand the Pennsylvania Minimum Wage Act claim to state court. (Doc. No. 9.)
MyDoc M        does not mention B         FLSA claim.
               M D ,              a            a a                                      a 2017 a

M D        U             Ca                              a 9                                 a   5         6 part time

                 (D . N . 9 at p. 8); and Ca                            a               a    ,              a      a []

2017 MyDoc has only employed three employees on any given day at either [of its two]

     a    [ ]. M D                                                      a . (Doc. No 13 at pp. 6 7.)

         The Court has reviewed M D                      m         (D       N . 9), B                                (D .

No. 10),             a                a   (D . N . 12),2 a          M D                          (D . N . 13.), along

with M D                 payroll records (Doc. No. 14) and Ca               a       a   a              a        (Doc. No. 9 at

p. 8; Doc. No. 13 at pp. 6 7). Because the Court has looked beyond the pleadings, it will treat

M D            motion as a motion for summary judgment. See F . R. C . P. 12( ) ( I ,                                   a

under Rule 12(b)(6) or 12(c), matters outside the pleadings are presented to and not excluded by

           ,                               a     a                      a                          R         56. ). S       a

                 a            a                      a              a                                           a to any

    a    a a a                        a                             a a         a           a . F . R. C . P. 56(a).

When considering the evidence presented by the parties, the court must draw all reasonable

inferences in favor of the non-moving party. El v. Se. Pa. Transp. Auth., 479 F.3d 232, 238 (3d

Cir. 2007).

         MyDoc argues that summary judgment is appropriate at this stage because its payroll

          a      Ca                   a              a M D                                           a 15

a               a                 a . (Doc. No. 13.) But that argument misstates the standard. It is well


2
  After the motion and response brief were filed, the parties stipulated that MyDoc would provide its payroll records
to Boney, Boney would review the records, and the parties would attempt to reach an agreement on whether MyDoc
employed 15 employees during the relevant time period. (Doc. No. 12.) If the parties failed to reach an agreement,
they could file additional briefs on the Motion to Dismiss. The parties confirmed at an initial pretrial conference
with the Court that they were unable to reach an agreement. MyDoc filed a reply brief, and Boney chose to stand on
her initial response brief.

                                                               2
established that under the payroll method, the ultimate touchstone under § 2000e(b)

number of individuals compensated on a given day, but rather whether an employer has

employment relationships with 15 or more individuals for each working day in 20 or more weeks
                                   3
               a               .       Walters v. Metro. Educ. Enters., Inc., 519 U.S. 202, 212 (1997);

Parks v. Woodbridge Golf Club, Inc., No. 11-0562, 2016 WL 8716606 at *3 (E.D. Pa. July 22,

2016) ( I Walters,          U.S. S              C                a          a                                      a

                                            a a                         a                         a           a.

(quoting Walters, 519 U.S. at 212).) Under this test, all one needs to know about a given

employee for a given year is whether he started or ended employment during that year and, if so,

      . H                a a                        a                  a a          a       a a                a       .

Walters, 347 F.3d at 211.

        Ta                             a    a           B       , Ca   a        a                     a M Doc had as

many as 15 employees during the relevant time period. (See Doc. No. 9 at p. 8 (stating that

MyDoc employed as many as nine full time employees and six part time employees).) In

addition, the 2018 summary of employees                                M D              a     ll records suggests that

as many as 16 employees may have been employed by MyDoc at any given time during that

year. 4 (See Doc No. 14 at p. 63.) Because there remains a genuine dispute as to whether




3
  The payroll method applies in the ADA context as well as Title VII. See Nesbit v. Gears Unlimited, Inc., 347 F.3d
72, 77 (3 C . 2003) (               a T      VII         -                       a              a           a
  a       a        a                         a             ADA          -employee requirement); De Jesus v. LTT
Card Servs. Inc., 474 F.3d 16, 21 (1st Cir. 2007) (applying the Walters a              ADA            -employee
requirement, as well as Title VII).
4
  For 2017, MyDoc submitted a one-page summary that gives the name of each employee, their position in the
company, and whether they worked for the company in a full or part time capacity. (Doc. No. 14 at p. 1.) MyDoc
a            a           a                W2 a     a                   a   a a               a a . (Id. at pp. 2
62.) For 2018, MyDoc provided a similar summary, along with paystubs and W2s for some of its employees. (Id. at
pp. 63 85.) However, it has not provided paystubs and W2s for all of the employees listed in the 2018 summary,
making it impossible to tell when those individuals were employed by the company.

                                                            3
MyDoc had at least 15 employees, summary judgment is inappropriate at this stage.

       An appropriate order follows.




                                              4
